Per Curiam. This claim, arising out of the death of a fireman seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office. Based upon these documents and other evidence submitted at a hearing on April 19,1978, and upon review on June 15,1978, the Court finds that; 1. Brookfield Fire Department Lt. Richard De Ment died June 19, 1977, at the age of 49; 2. He was stricken with a heart attack in the Brookfield fire station at 2:41 p.m., on June 19, 1977, while on duty. Resuscitation efforts were begun, and he was transported at 2:44 p.m. to a hospital, where he was pronounced dead at 3:27 p.m. the same date; 3. The death certificate, signed by the doctor who attended him since August, 1974, recites the immediate cause of death as “acute myocardial infarction,” of “minutes” duration, due to or as a consequence of “coronary atherosclerosis,” of “years” duration, with “hypertensive cardiovascular disease” stated as another significant condition causing death. 4. Section 2, sub-paragraph (e) of the Act provides, in relevant part, that “killed in the line of duty” means losing one’s life as a result of injury received in the active performance of duties as a fireman if the death occurs within one year from the date of the injury received and if that injury arose from violence or other accidental cause;” 5. Lieutenant DeMent had not responded to any fire calls or alarms and had not actively engaged in any firefighting activities prior to the time he was stricken with his heart attack; there is no evidence that his death was caused or precipitated by the active performance of any duties as a fireman; 6. Lieutenant DeMent was not killed in the line of duty as defined in the Act. It is hereby ordered, by reason of the foregoing, that the claim for benefits by Jane I. De Ment, pertaining to the death of her husband, Richard De Ment, be, and the same is hereby denied.